TOWNSEND, District Judge
(orally). It is admitted or stipulated as to the articles in question, as follows:
“(1) The goods were imported after August 28, 1894, and are finished articles of collodion. (2) They are popularly a.nd commercially known as hairpins. (3) They are not pins metallic, and are not commercially known as jewelry.”
They were assessed for duty at 45 per centum ad valorem, under paragraph 15 of the tariff act of 1894, as finished articles of collodion. *806The importer has protested, claiming that they were dutiable as pins, under paragraph 170 of said act, which is as follows:
“Pins metallic, including pins with glass heads, hairpins, safety pins, and hat, bonnet, shawl and belt pins, not commercially known as jewelry, 25 per centum ad valorem.”
The only material difference between this paragraph and paragraph 209 of the act of 1883 is in the change of location of the word “including.” I do not think that congress thereby intended to change the effect of the word “metallic” as qualifying the whole paragraph. The decision of the board of general appraisers affirming the action of the collector is affirmed.